Citation Nr: 1622878	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1966 to September 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in November 2009 that declined to reopen a claim for service connection for PTSD.

In a substantive appeal in March 2013, the Veteran requested a hearing before the Board.  The Veteran withdrew the request in writing in July 2014.  

In May 2015, the Board reopened the claim for service connection for an acquired psychiatric disorder but denied service connection on the merits.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2016, the Court vacated that portion of the decision that denied service connection for an acquired psychiatric disorder and remanded claim for compliance with the instructions in a Joint Motion for Partial Remand.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain the January 2016 Joint Motion for Partial Remand but do not contain additional evidence relevant to this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and establishing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R.  § 3.310(b) (2015).  

In the May 2015 decision, the Board denied service connection for an acquired psychiatric disorder finding that the weight of competent and credible evidence was that the Veteran did not have PTSD and that his depression and anxiety disorders first manifested after service and were not caused or aggravated by any aspect of service including his reported incidents of sexual assault.  

The Board considered whether the Veteran's depression and anxiety disorders were caused by events in service or were secondary to his service-connected Meniere's, lumbar spine, elbow, and skin disorders.  Although two family members noted generally that they observed symptoms of anxiety and depression when the Veteran returned from military service, the Board found that the family members were not competent to establish the presence of an acquired psychiatric disorder, and there was no competent lay or medical evidence of mental health symptoms or unusual behaviors that manifested in service or earlier than 1993.  Most mental health clinicians and examiners took note of the Veteran's various physical disabilities as components of his overall history.  However, none clearly noted that depression, anxiety, or personality disorders were caused by these disorders.  Rather, the VA psychologist in July 2007 found that the physical disorders did not cause the mental health disorders, and the VA psychologist in May 2012 noted the reverse - that the Veteran's personality characteristics of mistrust of authority, frustration with the disability claims process, and feelings of guilt and victimization aggravated his physical disabilities.  The record showed that the Veteran experienced the onset of the physical disabilities during service and was able to perform well as a senior noncommissioned officer for many years with an onset of psychiatric symptoms in 1993, many years after service and concurrent with a domestic dispute.  

In the joint motion, the parties noted that the Court in El-Amin v Shinseki, 26 Vet. App. 136, 140-41 (2013) held that the phrase "caused by or as a result of" and "related to" on their own do not encompass the issue of aggravation.  Although the Court in this decision noted that these terms used in the appeal in El-Amin were not clear in the context of that case, the Court made no such categorical holding.  Nevertheless, the Board agrees that the VA examiners in July 2007 and May 2012 also did not clearly address whether the Veteran's depression and anxiety disorders were aggravated beyond the normal progression of the disorders.  

The joint motion instructed the Board to obtain an adequate medical opinion whether the Veteran's psychiatric disorders have been aggravated by his service-connected physical disabilities.  

As such, the Board has no discretion and must remand this matter for compliance with the Court's January 2016 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson,
 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the paper claims file and access to the electronic claims file to the VA psychologist who examined the Veteran in May 2012, if available, or to another VA psychiatrist or doctoral-level psychologist. Request that the examiner review the claims file and note the review in an examination report.  

Request that the examiner provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression and anxiety were aggravated beyond the normal progression of the disorders either  individually or in combination by his service-connected physical disabilities: specifically, thoracic and lumbar degenerative disc disease, Meniere's disease, left shoulder bursitis, degenerative joint disease of the right elbow, and dyshidrotic eczema of the bilateral hands. 

A complete rationale for the opinion is required.  If the examiner determines that one or more service-connected disabilities aggravated the depression and anxiety, the examiner should determine, if possible, the baseline level of severity of the psychiatric disorders prior to aggravation. 

An in-person mental health examination is not required unless the examiner determines that such examination is necessary to provide the requested opinion. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim for service connection for an acquired psychiatric disorder based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case with an appropriate period of time for response.  

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




